Citation Nr: 1030390	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-14 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus with 
erectile dysfunction.

2.  Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to diabetes 
mellitus.

3.  Entitlement to service connection for a back disability, to 
include as secondary to hernia.

4.  Entitlement to service connection for a disability 
characterized by muscle pain, to include as secondary to a back 
disability.

5.  Entitlement to service connection for a disability 
characterized by fainting and equilibrium problems.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for headaches.

7.  Entitlement to an initial compensable evaluation for left 
inguinal hernia.

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The issues of entitlement to service connection for a back 
disability, a disability characterized by muscle pain, and a 
disability characterized by fainting and equilibrium problems, as 
well as a higher initial evaluation for headaches, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus with erectile dysfunction was not manifest 
in service or within one year of separation, and is not 
attributable to service, including herbicide exposure.

2.  Peripheral neuropathy is not attributable to a service-
connected disability.

3.  There is no current medical evidence of left inguinal hernia.

CONCLUSIONS OF LAW

1.  Diabetes mellitus with erectile dysfunction was not incurred 
in or aggravated by service, and diabetes mellitus may not be 
presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Peripheral neuropathy is not proximately due to or the result 
of a service-connected disease or injury. 38 C.F.R. § 3.310 
(2009).

3.  The criteria for a compensable evaluation for left inguinal 
hernia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.114, Diagnostic Code (DC) 7338 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

A letter dated in March 2007 discussed the evidence necessary to 
support a claim for service connection.  The Veteran was invited 
to identify or submit evidence supportive of his claims, and the 
letter discussed the types of evidence that would support the 
claims.  The evidence of record was listed and the Veteran was 
told how VA would assist him in obtaining additional relevant 
evidence.  He was also advised of the manner in which VA 
determines disability ratings and effective dates.  A June 2007 
letter provided essentially the same information.

In July and October 2007 the Veteran was advised of the status of 
his claim.  

An August 2008 letter requested additional information concerning 
identified evidence so that VA might obtain it.  A September 2008 
letter advised the Veteran on the status of obtaining the 
identified evidence.  A January 2009 letter also discussed the 
identified evidence.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Regarding the Veteran's claim for a higher initial evaluation, 
the Board notes that this is a case in which the Veteran is 
challenging the initial evaluation assigned following the grant 
of service connection.  In Dingess, the U. S. Court of Appeals 
for Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been fulfilled.  
Id. at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's duty 
to notify with respect to these issues has been satisfied.

With respect VA's duty to assist, the Board notes that to the 
extent possible, identified treatment records have been 
associated with the claims file.  VA examinations have been 
carried out.  The Board finds that they were adequate in that the 
examiners reviewed the record, interviewed the Veteran, and 
performed appropriate physical examinations prior to providing 
their conclusions.  The reports of record are thorough and 
consistent with contemporaneous treatment records.  For these 
reasons, the Board concludes that the findings of the VA 
examiners are more persuasive than the Veteran's assertions to 
the contrary, and that the reports are adequate on which to base 
a decision.

The Board acknowledges that the Veteran has not been afforded a 
VA medical examination regarding his claims of entitlement to 
service connection for diabetes mellitus, peripheral neuropathy, 
or erectile dysfunction.  However, the Board finds that a VA 
examination is not necessary in order to decide these claims.  
There are two pivotal cases which address the need for a VA 
examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and 
McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the 
Court held that in disability compensation claims, the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the Secretary 
to make a decision on the claim.  Id. at 81.  In Duenas, the 
Court held that a VA examination is necessary when the record: 
(1) contains competent evidence that the Veteran has persistent 
or recurrent symptoms of the claimed disability and (2) indicate 
that those symptoms may be associated with his active military 
service.

The Veteran's service treatment records are devoid of any 
complaints or treatment for these claimed disabilities.  Further, 
the Board finds that there is no credible evidence of in-service 
manifestations, continuity of symptoms since service, and no 
competent evidence otherwise showing that the claimed 
disabilities were incurred in service. Because some evidence of 
an in-service event, injury, or disease is required in order to 
substantiate a claim of entitlement to service connection and 
because a post-service medical examination could not provide 
evidence of such past events, a medical examination conducted in 
connection with claim development could not aid in substantiating 
a claim when the record does not already contain evidence of an 
in-service event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4)(i).  For the reasons stated, a VA medical examination 
is not warranted.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Service Connection

As an initial matter, the Board notes that the Veteran has not 
alleged that his claimed disabilities are the result of 
participation in combat with the enemy.  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

The Board also observes that while the Veteran's service was 
during the Vietnam Era, he did not serve in the Republic of 
Vietnam.  Service records show that the Veteran received no 
combat awards or citations.  38 C.F.R. §§ 3.2, 3.304(f); see also 
DD Form 214.  Moreover, the service department has certified that 
the Veteran had no service in Vietnam.

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Diabetes Mellitus

The Veteran maintains that his diabetes mellitus is related to 
service.  He has stated that the diet served to him during 
service caused or predisposed him to diabetes, and that he was 
diagnosed with diabetes within one year of his separation.

Service treatment records are silent with regard to any 
diagnosis, complaint, or abnormal finding suggestive of diabetes 
mellitus.  On separation examination in January 1970, the Veteran 
denied ever having sugar or albumin in his urine.  On clinical 
examination, his endocrine system was normal, and urinalysis was 
negative for albumin or sugar.

Private post-service medical records reflect that the veteran was 
reportedly diagnosed with diabetes in 1988, at age 40.  He has 
related that a brother who was also in the Army had diabetes.  

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including diabetes 
mellitus, to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred or aggravated in service, even though there is 
no evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

In this context, "herbicide agent" is defined as a chemical in an 
herbicide used in support of the United States and allied 
military operations in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6).

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  The last date on which such a Veteran shall 
be presumed to have been exposed to an herbicide agent shall be 
the last date on which he served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The Federal Circuit has determined that a claimant is not 
precluded from establishing service connection for disability due 
to Agent Orange exposure with proof of direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Because it has not been shown that the Veteran served in the 
Republic of Vietnam or any other area that was affected by the 
use of herbicides, the Board may not presume that he was exposed 
to an herbicide agent, to include Agent Orange, during service. 
Accordingly, the presumptive provisions of 38 U.S.C.A. § 1116 
(for disabilities due to herbicide exposure) do not apply to the 
claim of entitlement to service connection for diabetes mellitus.

Although presumptive service connection based on the statutory 
presumptions is not warranted, the appellant is not precluded 
from establishing service connection for diabetes mellitus, on a 
direct basis.  See Combee.  The evidence demonstrates, however, 
that diabetes was not present in service or for many years after 
discharge.  Moreover, although the Veteran was advised of the 
need for evidence showing the claimed diabetes from service until 
the present, he did not submit or identify such evidence.  In 
summary, the record discloses a remote, post-service onset of 
diabetes.  There is a remarkable lack of credible evidence of 
pathology or treatment in proximity to service or within many 
years of separation. The 1970 normal findings and the veteran's 
specific denial of pertinent history are far more probative as to 
onset than his lay statements to the contrary.  The Board finds 
the negative and silent record to be far more probative than the 
Veteran's remote, unsupported assertions.  Rather, the competent 
evidence clearly establishes that diabetes is not related to 
service.

The grant of service connection requires competent evidence to 
establish a diagnosis and, as in this case, relate the diagnosis 
to the Veteran's service.  While the record reflects a diagnosis 
of diabetes mellitus, it does not contain competent evidence 
which relates that disease to any injury or disease in service, 
or to herbicide exposure.  The Board has considered the Veteran's 
argument that diabetes is related to service, to include 
herbicide or other chemical exposure therein.  The Board finds 
that the etiology of this claimed disability is far too complex a 
medical question to lend itself to the opinion of a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to provide 
a diagnosis of a simple condition such as a broken leg, but not 
competent to provide evidence as to more complex medical 
questions).

The preponderance of evidence is against this claim and there is 
no doubt to be resolved.  Accordingly, the claim of entitlement 
to service connection must be denied.

Peripheral Neuropathy of the Lower Extremities

Service connection may also be granted for a disability that is 
proximately due to or the result of an established service-
connected disability.  38 C.F.R. § 3.310 (2009).  This includes 
disability made chronically worse by service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).   
Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show: (1) that a current 
disability exists; and (2) that the current disability was either 
caused or aggravated by a service-connected disability.  38 
C.F.R. § 3.303, 3.310

The Veteran specifically argues that he has peripheral neuropathy 
of the lower extremities secondary to his diabetes mellitus.  In 
light of the above discussion and finding that service connection 
is not warranted for diabetes mellitus, the Board concludes that 
there is no basis upon which to conclude that service connection 
is warranted for peripheral neuropathy on a secondary basis.

Evaluation of Hernia

Service treatment records reflect that the veteran underwent left 
inguinal hernia repair.  On separation examination, he reported 
that he had undergone hernia surgery.  Clinical examination 
revealed that the abdomen and viscera were normal.  The examiner 
noted an inguinal herniorrhaphy scar on the left.  

The Veteran maintains that he has suffered from groin strains, 
muscle pulls, and genital sensitivity since service, and that he 
has altered his lifestyle by eliminating heavy lifting, vigorous 
sports, and other damaging activities.  

Post-service medical records do not reflect any complaints 
suggestive of a recurrence of the left inguinal hernia.

On VA examination in February 2008 the Veteran reported that he 
had problems with lifting, noting that his back would go out if 
he did not use his legs.  He did not report any other limitation 
caused by hernia except for that related to his back.  He noted 
that he wore an athletic support or brief type underwear and 
indicated that he had recurrent groin strain.  He reported that 
he had sought medical care for this problem 20 times in the 
previous 38 years.  No inguinal hernia was appreciated on 
examination.  The Veteran's scrotum was not enlarged or swollen, 
and the testes were clearly palpable.  The examiner concluded 
that the inguinal hernia had resolved and that there was no 
hernia on examination.

The Veteran is currently assigned a noncompensable rating under 
Diagnostic Code 7338 for his left inguinal hernia.

Under Diagnostic Code 7338, a noncompensable rating is assigned 
for a hernia that is small, reducible, or without true hernia 
protrusion, or a hernia which has not been operated on but is 
remediable.  38 C.F.R. § 4.114, Diagnostic Code 7338.  A 10 
percent rating is assigned for post-operative recurrent inguinal 
hernia which is readily reducible and well supported by truss or 
belt.  Id.  A 30 percent rating is assigned for a small 
postoperative recurrent or unoperated irremediable inguinal 
hernia which is not well supported by a truss or not readily 
reducible.  Id.  A maximum 60 percent rating is assigned for a 
large postoperative recurrent inguinal hernia which is not well 
supported under ordinary conditions and not readily reducible 
when considered inoperable.  Id.  

Having carefully reviewed the record, the Board finds that a 
compensable evaluation is not warranted for left inguinal hernia.  
The evidence reflects that there was no hernia on VA examination 
in February 2008.  Moreover, recent private medical records do 
not include any mention of left inguinal hernia.  A higher 
evaluation requires evidence showing post-operative recurrent 
inguinal hernia which is readily reducible and well supported by 
truss or belt.  Here, the Board notes that there is no evidence 
of hernia, and that the VA examiner specifically indicated no 
hernia on physical examination.  Accordingly, the Board concludes 
that the criteria for a compensable evaluation have not been met.  

The Veteran is competent to report his symptoms.  The Board does 
not doubt the sincerity in the Veteran's belief that this 
disability is worse than is contemplated by the current 
noncompensable evaluation; however, the objective medical 
evidence does not support the contentions for a higher 
evaluation.  

The potential application of various provisions of Title 38 of 
the Code of Federal Regulations has also been considered but the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application of 
the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no showing by 
the Veteran that the service-connected left inguinal hernia has 
resulted in marked interference with employment or necessitated 
frequent periods of hospitalization.  There is little in the way 
of evidence pertaining to treatment of this disability or time 
lost from work that would lead the Board to conclude that marked 
interference with employment has been shown.  Under these 
circumstances, the Board finds that the Veteran has not 
demonstrated marked interference with employment so as to render 
impractical the application of the regular rating schedule 
standards.  In the absence of such factors, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for peripheral  neuropathy of 
the lower extremities is denied.

Entitlement to an initial compensable evaluation for left 
inguinal hernia is denied.




REMAND

The Veteran maintains that he has a back disability that is 
related to service.  Service treatment records indicate that 
thoracic muscle sprain was assessed in May 1969.  On VA 
examination in February 2008, X-rays revealed severe 
intervertebral disc space narrowing at L3 through S1, moderate 
facet sclerosis, and anterior osteophytes.  Notably, the February 
2008 VA examiner stated that back pain was more likely related to 
degenerative disease of the lumbar spine than to hernia.  
However, she did not provide an opinion regarding whether the 
current back disability is related to service.  As discussed 
above, the Secretary must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
Veteran's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McClendon.  Here, 
there is insufficient medical evidence to determine whether the 
current back disability is related to the assessment of sprain in 
service.  Accordingly, an examination to obtain the required 
opinion is warranted.

The Board notes that further development and adjudication of the 
Veteran's claim of entitlement for a back disability may provide 
evidence in support of his claim of entitlement to service 
connection for a disability characterized by muscle pain.  In 
that regard, statements by the Veteran suggest that the claimed 
muscle disability is related to the claimed back disability.  The 
Board has therefore concluded that it would be premature at this 
juncture to enter a final determination on that issue.  See 
Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. 
Derwinski, 1 Vet. App. 180 (1991), for the proposition that where 
a decision on one issue would have a "significant impact" upon 
another, and that impact in turn could render any review of the 
decision on the other claim meaningless and a waste of appellate 
resources, the claims are inextricably intertwined.

The Veteran seeks a higher initial evaluation for his service-
connected headaches.  In April 2009, he stated that he had 
excruciating pain associated with his headaches, and that they 
required that he lie down, take pain medicine, and wait for 
relief.  He indicated that these attacks occurred on a monthly 
basis.  

The Veteran's headache disability has been evaluated as 10 
percent disabling pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8100, which provides a 30 percent rating for migraine headaches 
with characteristic prostrating attacks occurring on an average 
of once a month over the last several months.  38 C.F.R. § 
4.124a, Diagnostic Code 8100.  The Board notes that the rating 
criteria do not define "prostrating," nor has the Court.  Cf. 
Fenderson v. West, 12 Vet. App. 119 (1999) (in which the Court 
quotes Diagnostic Code 8100 verbatim but does not specifically 
address the matter of what is a prostrating attack.).  By way of 
reference, the Board notes that according to WEBSTER'S NEW WORLD 
DICTIONARY OF AMERICAN ENGLISH, THIRD COLLEGE EDITION (1986), p. 
1080, "prostration" is defined as "utter physical exhaustion or 
helplessness."  A very similar definition is found in DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 1367 (28th Ed. 1994), in which 
"prostration" is defined as "extreme exhaustion or 
powerlessness."  Here, the VA examiner did not explore whether 
the Veteran suffers from characteristic prostrating attacks, and 
if so, the regularity with which they occur.  In light of the 
Veteran's report of such attacks, the Board finds that a 
neurological examination is warranted to determine the severity 
of this disability.

Statements by the Veteran have suggested that the claim regarding 
fainting and problems with equilibrium is related to his service-
connected headaches.  As the issue of evaluation of the Veteran's 
headaches must undergo further development, such development and 
adjudication may provide evidence regarding the claim for 
fainting and equilibrium problems.  The Board having found that 
these issue are inextricably intertwined with the issue 
pertaining to severity of the Veteran's headaches, further 
adjudication will await completion of the ordered development.  
See Henderson.

In light of the above discussion, the Board has determined that 
additional development and action are required.  Accordingly, the 
case is REMANDED for the following:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
etiology of his claimed back disability and 
muscle pain.  The claims file and a copy of 
this remand should be forwarded to the 
examiner for review.  A full history should 
be elicited from the Veteran during the 
course of the examination, the pertinent 
details of which should be recited in the 
examination report.

All necessary testing should be carried out 
in conjunction with this examination, the 
results of which should be reported in 
detail.  Following examination, interview 
of the Veteran, and review of the claims 
file, the examiner should identify all 
current manifestations related to the 
Veteran's back, to include whether there 
are separately identifiable muscle 
manifestations.  If there are no separately 
identifiable muscle manifestations, the 
examiner should so state.

With respect to the claimed back 
disability, the examiner should provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that any currently present back 
disability was either incurred in or 
aggravated by service.  

With respect to the claimed disability 
characterized by muscle pain, the examiner 
should indicate whether a separate muscle 
disability is manifested.  If so, the 
examiner should provide an opinion as to 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present disability 
characterized by muscle pain was either 
incurred in or aggravated by service.  

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

2.  Schedule the Veteran for a VA 
neurological examination to determine the 
nature and extent of his headache 
disability, and the etiology of any 
currently present disability characterized 
by fainting and equilibrium problems.  The 
claims file and a copy of this remand 
should be forwarded to the examiner for 
review.   A full history should be elicited 
from the Veteran during the course of the 
examination, the pertinent details of which 
should be recited in the examination 
report.

Following examination, review of the claims 
file, and interview of the Veteran, the 
examiner should identify the nature of the 
Veteran's headaches and discuss their 
manifestations.   

The examiner should be asked to 
specifically address whether the headaches 
are associated with episodes of fainting 
and problems with equilibrium, or in the 
alternative, whether there is a separate 
disability characterized by fainting and 
equilibrium problems.  If a separate 
disability exists, the examiner should 
provide an opinion regarding whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
currently present disability characterized 
by fainting and equilibrium problems was 
either incurred in or aggravated by 
service, or is related (caused or 
aggravated by) to the service-connected 
headaches.  

The examiner should also provide a 
discussion regarding whether there are 
characteristic prostrating attacks related 
to the Veteran's service-connected 
headaches and if so, their frequency.

A discussion of the complete rationale for 
all opinions expressed should be included 
in the examination report.

3.  The Veteran is hereby notified that it 
is his responsibility to report for any 
examination, and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of 
the claim.  38 C.F.R. §§ 3.158, 3.655.

4.  Upon completion of the above actions, 
readjudicate the claims on appeal, with 
application of all appropriate laws, 
regulations, and case law, and 
consideration of any additional information 
obtained as a result of this remand.   If 
the decision remains adverse to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded an appropriate period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


